MEMORANDUM **
Armando Gamez-Amaro appeals from the 60-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(B)(vii) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gamez-Amaro challenges the district court’s application of a two-level aggravating role enhancement under U.S.S.G. § 3B 1.1(c). Because the record reflects that Gamez-Amaro’s co-defendants stated that he recruited them and directed them to assist him with packing marijuana, we conclude that the district court’s application of the enhancement was not clearly erroneous. See United States v. Maldonado, 215 F.3d 1046, 1050 (9th Cir.2000) (“A single incident of persons acting under a defendant’s direction is sufficient evidence to support a two-level role enhancement.”).
The district court did not abuse its discretion in concluding that an evidentiary hearing was not required. See United States v. Berry, 258 F.3d 971, 976 (9th Cir .2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.